Citation Nr: 0520935	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-17 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to payment of compensation for residuals of a 
vagotomy in October 1988 under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1960 to October 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On review of the record, the Board finds that the veteran has 
not been provided notice complying with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  In May 
2001, the RO wrote to the veteran, notifying him of some of 
the VCAA provisions.  That letter, however, set forth the 
criteria for establishing basic service connection rather 
than the requirements for compensation under the provisions 
of 38 U.S.C.A. § 1151.  In addition, the letter did not 
request that the claimant provide any evidence in his 
possession that pertains to the claim. 

Further, in September 2004, VA revised the regulations 
implementing § 1151.  The revised regulations, 38 C.F.R. 
§§ 3.358 and 3.361, are directly applicable to this case.  
Unfortunately, the RO has not had an opportunity to consider 
the veteran's claim under the revised regulations.  In 
addition, the veteran has not been provided the text of the 
new regulations, nor has he been advised of the evidence 
needed to establish entitlement to the claimed benefit 
pursuant to the new regulations.  

The veteran did present sworn testimony at a personal hearing 
before the Board in June 2005.  Nevertheless, it would be 
prejudicial to the veteran for the Board to proceed with 
final appellate consideration of the case at this time.  

Therefore, the case must be REMANDED to the RO for the 
following additional actions:  

1.  The RO should 
(a) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate his claim for 
compensation under the provisions of 
38 U.S.C.A. § 1151; 
(b) inform the claimant about the 
information and evidence that VA 
will seek to provide; 
(c) inform the claimant about the 
information and evidence the 
claimant is expected to provide; and 
(d) request or tell the claimant to 
provide any evidence in his 
possession that pertains to the 
claim, or something to the effect 
that the claimant should "give us 
everything you've got pertaining to 
your claim(s)."  

2.  After providing the above notice and 
after giving the veteran an opportunity 
to respond, the RO should again consider 
his claim, with particular consideration 
of the old and the revised 38 C.F.R. 
§§ 3.358 and 3.361, applying the more 
favorable regulation to the veteran's 
claim.  If action taken remains adverse 
to the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
containing the pertinent regulations, 
including 38 C.F.R. § 3.159, and they 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


